DETAILED ACTION
Claims 2-3 and 13-14 and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

No new grounds of rejection are set forth below.  Thus, the following action is properly made final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1, 5-9, 12 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 2020/0140684 (herein Adkins).
As to claims 1, 9, 12 and 19, Adkins discloses a composition for elastomers (paragraph 20, thus an elastomer composition).
The composition comprises a polyol (polymer matrix).  See paragraph 7, 34 and examples, such as polyethylene oxide and adducts thereof.  Since the polymer is the main ingredient and the organic particulate (isocyanate residue) are dispersed (paragraph 20), it must be the matrix.  
The composition comprises an isocyanate residue that is a solid.  See paragraph 132.   Moreover, “the isocyanate residue is an organic particulate comprising: (i) a crosslinked polymer comprising aromatic groups, biuret groups, urea groups, and carbodiimide groups (and sometimes a content of isocyanate groups); and (ii) a high-boiling hydrocarbon.”  See paragraph 22.  Also see paragraph 132.
The particle size is 0.1 to 5 microns.  See paragraph 31.  Note that below an average of about 7 microns, it is mathematically impossible for more than 10% (10% * 70 micron = 7 micron) to have a particle size of 70 microns or greater.  In light of the discussion above, the small particle size of the organic particulate (isocyanate residue) of Adkins would naturally have the claimed D90,3 value 70 microns (90% or more with a particle size below 70 microns).  For similar reasons, the claim range of a D50,3 of claim 7 and 17of less than 25 microns is also met.  
The organic particulate (isocyanate residue) is present in at least 0.1 wt% (see paragraph 32), thus the polymer matrix (polyol) is present in at most 99.1 wt%.  Also see the examples (e.g. paragraph 144), wherein the organic particulate (isocyanate residue) is present in 2 wt% (deduced: 56/(2700+56)) and the polymer (polyol) is present in about 98 wt%.
As to claims 5 and 15, the bound isocyanate content is 0.1 to 10 wt%.  See paragraph 21.  Also see examples.   
As to claim 6, the isocyanate residue comprises residue from the synthesis of toluene diisocyanate.  See paragraphs 25, 81-82 and examples.
As to claims 8 and 18, the specific gravity is between 1.2 and 1.4.  See paragraph 31.
As to claim 16, the content of high-boiling hydrocarbon is 1 to 10 % of the organic particulate.  See paragraph 31 and examples.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as obvious over US 2020/0140684 (herein Adkins).
The discussion with respect to Adkins set-forth above is incorporated herein by reference.
As to claim 4, the range of at least 2 wt% (paragraph 32, thus less than 98 wt% polymer matrix) overlaps the claimed range of 20 to 90 wt%.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims


Allowable Subject Matter
Claims 2-3 and 13-14 and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The rejection over 35 USC 102(a)(2) is withdrawn in light of the statement under 35 USC 102(b)(2)(C).  The rejections over Grogler are withdrawn in light of applicant’s arguments.  However, as stated in the previous office action, Adkins is also rejected over 35 USC 102(a)(1).  
Applicant has provided evidence in this file showing that the claimed invention and the subject matter disclosed in the prior art reference were owned by, or subject to an obligation of assignment to, the same entity as Adkins not later than the effective filing date of the claimed invention, or the subject matter disclosed in the prior art reference was developed and the claimed invention was made by, or on behalf of one or more parties to a joint research agreement in effect not later than the effective filing date of the claimed invention. However, although reference Adkins has been excepted as prior art under 35 U.S.C. 102(a)(2), it is still applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(2)(C).	
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764